Exhibit 10.2

 [thommessen.jpg]

 

 

ADDENDUM
to a
NOK 600,000,000

 

Multi-Currency Revolving Credit Facility Agreement
originally dated 27 December 2012, and as amended by an

 

Amendment and Restatement Agreement

 

dated 23 October 2014

 

 

 

This Addendum (the “Addendum”) is made on 13 February 2015 between:

 

(i)

Gulfmark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. 979
212 658, as borrower (the “Borrower”);

 

(ii)

The banks and financial institutions listed in Schedule 1 of the Agreement (as
defined below), as lenders (together, the “Lenders”);

 

(iii)

DNB BANK ASA of Solheimsgaten 7C (formerly Lars Hillesgt 30) N-5058 Bergen,
Norway, organisation number 984 851 006, as mandated lead arranger (the
“Arranger”); and

 

(iv)

DNB BANK ASA of Solheimsgaten 7C (formerly Lars Hillesgt 30) N-5058 Bergen,
Norway, organisation number 984 851 006, as bookrunner, facility and syndication
agent (the “Agent”).

 

(The above mentioned hereinafter also referred to as the “Parties”).

 

WHEREAS:

 

A.

The Parties have entered into a NOK 600,000,000 Multi-Currency Revolving Credit
Facility Agreement dated 27 December 2012, as amended by an Amendment and
Restatement Agreement dated 23 October 2014 (as amended from time to time, the
“Agreement”), whereby the Lenders agreed to make available to the Borrower a
revolving credit facility in the aggregate principal amount of up to NOK
600,000,000;

 

B.

The Parties have agreed on an amendment of the interest coverage provisions of
the Parent Guarantor in the Agreement, on the terms and conditions set out in
this Addendum;

 

 
1

--------------------------------------------------------------------------------

 

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 



1 DEFINITIONS



  

In this Addendum, unless the context otherwise requires, terms defined in the
Agreement shall bear the same meaning when used herein and in the preamble
hereto. In addition, the Agreement means the Agreement as supplemented and
amended by this Addendum.

 

2

Effective date

 

The provisions of this Addendum shall take effect only if the Agent has received
all the documents and other evidence listed in Clause 6 (Conditions precedent)
hereto, each in a form and substance satisfactory to it. The Agent shall notify
the Borrower in writing promptly upon being so satisfied (the “Effective Date”).

 

3

amendments to the agreement

 

With effect from the Effective Date of this Addendum, the Agreement shall be
amended in the following respect:

 

3.1

Interest Coverage – Parent Guarantor

 

The Parties agree that Clause 20.1 (Interest Coverage – Parent Guarantor) shall
be amended and restated in its entirety to read as follows:

 

“

 

20.1

Interest Coverage – Parent Guarantor

 

The ratio of EBITDA to Interest Expense (including amounts of capitalized
interest) of the Parent Guarantor on a consolidated basis shall, as of the end
of each fiscal quarterly period of the Parent Guarantor, not be less than;

 

a)

in respect of the 4th quarterly period of 2014, 4.00:1.00;

 

b)

in respect of the 1st quarterly period of 2015, 3.50:1.00;

 

c)

in respect of the 2nd quarterly period of 2015, 3.00:1.00;

 

d)

in the period from and including the 3rd quarterly period of 2015, until and
including the 2nd quarterly period of 2016, 2.00:1.00;

 

e)

in the period from and including the 3rd quarterly period of 2016, until and
including the 4th quarterly period of 2016, 2.50:1.00;

 

f)

in the period from and including the 1st quarterly period of 2017, until and
including the 2nd quarterly period of 2018, 3.00:1.00; and

 

g)

from and including the 3rd quarterly period of 2018, 4.00:1.00.

 

”

 

 
2

--------------------------------------------------------------------------------

 

 

 

4

amendment fee

 

The Borrower shall pay to the Agent (for distribution to the Lenders) an
amendment fee in an amount corresponding to 0.30% (zero point thirty per cent)
of the Total Commitments, due and payable on the Effective Date.

 

5

continued force and effect

 

Except as set out in this Addendum, the Agreement shall continue in full force
and effect, and the Agreement and this Addendum shall be read and construed as
one instrument. Further, the Borrower confirms that the Security Documents will
continue in full force and effect, and extend to the liabilities and obligations
of the Borrower and the Parent Guarantor under the Agreement as amended by this
Addendum.

 

6

conditions precedents

 

As conditions precedent for the amendments to the Agreement set forth in this
Addendum coming into effect, the Borrower shall deliver to the Agent the
following documents or evidence of facts (as the case may be) in a form and
substance satisfactory to the Agent:

 

a)

This Addendum duly signed;

 

b)

Resolutions passed at a board meeting of the Borrower evidencing the approval of
the terms of this Addendum, and the authorisation of its appropriate officer or
officers or other representatives to execute this Addendum;

 

c)

Resolutions passed at a board meeting of the Parent Guarantor evidencing the
approval of the terms of this Addendum, and the authorisation of its appropriate
officer or officers or other representatives to execute this Addendum;

 

d)

Evidence of payment of the amendment fee as set out in clause 4 to this
Addendum;

 

e)

A legal opinion as regards Norwegian Law matter, issued by Advokatfirmaet
Thommessen AS; and

 

f)

A legal opinion as regards laws of the State of Delaware issued by Norton Rose
Fulbright.

 

7

Governing law and jurisdiction

 

This Addendum shall be governed by and construed in accordance with Norwegian
Law, and Clause 31 of the Agreement applies to this Addendum and any disputes
that may arise in relation hereto.

 

This Addendum has been executed in three copies.

 

* * *

 

 
3

--------------------------------------------------------------------------------

 

 

SIGNATORIES:

 

The Borrower:

Gulfmark Rederi AS


By: /s/ Quintin V. Kneen

Name:     Quintin V. Kneen

Title:       Director

 

The Lenders:

DNB Bank ASA

 


By: /s/ Thomas Nordahl

 

Name:     Thomas Nordahl

Title:       Senior Vice President

 

By: /s/ Kjell Erik Mjos

 

Name:     Kjell Erik Mjos

Title:       Senior Vice President

 

The Agent and Arranger:

DNB Bank ASA

 

By: /s/ Thomas Nordahl

 

Name:     Thomas Nordahl

Title:       Senior Vice President

 

By: /s/ Kjell Erik Mjos

 

Name:     Kjell Erik Mjos

Title:       Senior Vice President

 

 

The content of this Addendum is duly acknowledged and agreed, and capitalized
terms used herein have the meaning set forth therefor in the Agreement.
Furthermore the undersigned confirms as Parent Guarantor that the Parent
Guarantee, and any other Finance Document to which the undersigned is a party,
shall remain in full force and effect.

 

The Parent Guarantor:

GulfMark Offshore, Inc.


By: /s/ James M. Mitchell

Name: James M. Mitchell
Title: Executive Vice President and Chief Financial Officer

 

4

 